Title: Judith Lomax to Thomas Jefferson, 30 November 1813
From: Lomax, Judith
To: Jefferson, Thomas


           (Port-Tobago.—Novber 30th /1813.
          I send you my dear Sir, the promised Acacia Seed, together with a few of the Flowers, knowing you to be an admirer of the perfume.—The Filbert scions you will get, whenever an opportunity shall occur at the proper season for removing them.—My best wish’s await Mrs Randolph, and
			 Mrs C. Bankhead,
			 I will send Mrs Randolph the flower seed I promised, so soon as I can make a collection worth offering.
          I am Sir most respectfuly YrsJudith Lomax.—
        